COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


ELEANOR A. SNELLINGS
                                                                   MEMORANDUM OPINION*
v.     Record No. 2632-06-2                                            PER CURIAM
                                                                     FEBRUARY 27, 2007
MARY WASHINGTON HOSPITAL AND
 RECIPROCAL OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Wesley G. Marshall, on briefs), for appellant.

                 (Andrew M. Alexander; Semmes, Bowen & Semmes, on brief), for
                 appellees.


       Eleanor A. Snellings appeals a decision of the Workers’ Compensation Commission

denying her claim for an award of permanent partial disability benefits. The commission ruled

she failed to meet her burden of proving an impairment rating for permanent loss of use of her

right thumb. The commission also denied Snellings’s request to remand the case to allow

Dr. Kostas J. Constantine to “clarify” his opinion, and the commission refused to sua sponte

consider the AMA Guidelines to calculate the appropriate impairment rating for the thumb or

hand. We have reviewed the record and the commission’s opinion, and we hold this appeal is

without merit. Accordingly, we affirm the commission’s rulings for the reasons stated by the

commission in its final opinion, see Snellings v. Mary Washington Hosp., VWC File No.

213-25-83 (Sept. 19, 2006), and in its October 12, 2006 order denying Snellings’s motion for

reconsideration, which raised due process arguments. We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                           -2-